                                          Case 5:20-cv-06982-SVK Document 38 Filed 03/04/21 Page 1 of 1




                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     ELIJAH SOTO,                                       Case No. 20-cv-06982-SVK
                                   5                     Plaintiff,
                                                                                            ORDER FOR SUPPLEMENTAL
                                   6              v.                                        BRIEFING ON SUBJECT MATTER
                                                                                            JURISDICTION
                                   7     FUTURE MOTION, INC.,
                                   8                     Defendant.

                                   9          In connection with Defendant’s pending motion to dismiss (Dkt. 20) and motion to strike
                                  10   (Dkt. 23), and in light of Defendant’s previous withdrawal of its motion to dismiss pursuant to
                                  11   FRCP 12(b)(1) (Dkt. 16, 17), the Court ORDERS that by March 18, 2021, the parties must file a
                                  12   joint brief addressing whether the Court has subject matter jurisdiction over this case. In addition
Northern District of California
 United States District Court




                                  13   to addressing any other issues relevant to the Court’s subject matter jurisdiction, the parties must
                                  14   address:
                                  15                   (1) Whether this case satisfies the requirement for removal under the Class Action
                                  16                      Fairness Act, 28 U.S.C. § 1332(d)(2) (“CAFA”), that at least one class member
                                  17                      be a citizen of a different state than Defendant; and
                                  18                   (2) Whether this Court must decline to exercise jurisdiction under 28 U.S.C.
                                  19                      § 1332(d)(4), and in particular whether two-thirds or more of the class members
                                  20                      and the Defendant are citizens of the state in which the action was originally
                                  21                      filed (see 28 U.S.C. § 1332(d)(4)(B)).
                                  22          The joint brief should not exceed 10 pages. To the extent the parties take different
                                  23   positions on the issues, their arguments may be set forth in subsections labeled “Plaintiff’s
                                  24   Position” and “Defendant’s Position.”
                                  25          SO ORDERED.
                                  26   Dated: March 4, 2021
                                  27
                                                                                                     SUSAN VAN KEULEN
                                  28                                                                 United States Magistrate Judge
